DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 15 November 2021.
Claims 1, 5, 6, 11, and 16 have been amended.
Claims 2, 3, 7, 8, 14, and 15 have been cancelled.
Claims 1, 4-6, 9-13, and 16-18 are currently pending and have been examined.

Allowable Subject Matter
Claims 1, 4-6, 9-13, and 16-18 are allowed.
Claims are renumbered as 1-12.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6, 11, and 16 are allowed because a search of the prior art of record fail to anticipate or render obvious step of time interval threshold for switching uplink transmit antenna is selected by the network device from a time interval threshold set according to the basic parameter set.
The closest art presented were U.S. PGPub. No. 20200052811 to Li et al., where disclose the communication of information to instruct the terminal to switch of not to switch uplink antenna.
For claims 4, 5, 9, 10, 12, 13, 17, and 18, they depend on claims 1, 6, 11, and 16 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov